Citation Nr: 0838346	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from August 1962 to May 1968, during the Vietnam Era.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The veteran testified at an RO hearing before a hearing 
officer in January 2007.  A transcript of that hearing is 
associated with the claims file.

The veteran's June 2007 Form 9 indicates that he is not 
contesting the issue of entitlement to special monthly 
compensation based on loss of use of a creative organ due to 
wounds to the scrotum.  Thus, this issue is not a part of the 
current appeal.

In a December 2007 lay statement, the veteran appears to have 
raised the issue of entitlement to service connection for 
erectile dysfunction secondary to his service-connected 
missile wound to the scrotum.  This matter is referred to the 
RO for appropriate action.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), held that 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The veteran was provided with VCAA notice letters that do not 
comply with the notice requirements outlined in Vasquez.  On 
remand, the RO should ensure that content-complying VCAA 
notice has been provided for this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reported that his PTSD has worsened since his 
last VA examination in May 2005, as indicated from his 
December 2007 lay statement.  Also, his private physician 
indicated in January 2008 that the veteran was hospitalized 
at the VA in Pittsburg "for one week not too long ago with 
suicidal thoughts."  (See Psychological Evaluation dated 
January 29, 2008).  
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since his last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  Therefore, additional development is 
warranted to obtain a new VA examination and to obtain the 
veteran's most current VA medical records, pursuant to 38 
C.F.R. §3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.
 
The letter should contain an explanation 
as to the information or evidence needed 
to establish an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), and to 
establish a disability rating and 
effective date for the claim for 
increase, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested, including  he recent 
hospitalization at the VA hospital in 
Pittsburg, PA as noted in the January 
2008 private psychiatric evaluation 
report and records of VA outpatient 
treatment and treatment at the Morgantown 
Vet Center from December 2006 to the 
present.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his PTSD.  The 
veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




